Case 5:20-cv-00019-JPB-JPM Document 95 Filed 07/20/21 Page 1 of 7 PageID #: 807




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 DARRELL WILLIAMS,

                        Plaintiff,
 v.                                                    Civil Action No. 5:20-CV-00019

 UNITED STATES OF AMERICA, et al.,

                        Defendants.

                   DEFENDANTS’ REPLY TO MOTION TO DISMISS OR
                   IN THE ALTERNATIVE FOR SUMMARY JUDGMENT

        Now come, the Defendants, by counsel, Maximillian F. Nogay, Assistant United States

 Attorney for the Northern District of West Virginia, and file this Reply to Plaintiff’s Response in

 Opposition to the Defendants’ Motion to Dismiss, or, in the Alternative, Motion for Summary

 Judgment.

        Citing to Third Circuit law, Plaintiff seemingly blends his FTCA claim(s) with his Bivens

 claim(s), averring that “prison officials have a duty to protect prisoners from violence at the hands

 of other prisoners under the Eight Amendment.” ECF No. 93 at PageID #709-710. “To allege a

 breach of this duty,” Plaintiff avers, “the plaintiff must plead facts that show (1) he was

 incarcerated under conditions posing a substantial risk of serious harm, (2) the official was

 deliberate indifference to that substantial risk for his health and safety, and (3) the official’s

 deliberate indifference caused him harm.” Id. In the Fourth Circuit, prison officials can be liable

 under § 1983 for failure to protect inmates against violence at the hands of other prisoners. See

 Duncan v. Farmer, No. 3:18-01355, 2020 U.S. Dist. LEXIS 104916, at *13 (S. D. W. Va. June

 16, 2020) citing Farmer v. Brennan, 511 U.S. 825, 833-34, 114 S. Ct. 1970, 128 L. Ed. 2d 811

 (1994). “Yet to actually state an Eighth Amendment claim against the unnamed officer, Plaintiff

 must make two showings: (1) that the officer "acted with a sufficiently culpable state of mind

                                                  1
Case 5:20-cv-00019-JPB-JPM Document 95 Filed 07/20/21 Page 2 of 7 PageID #: 808




 (subjective component)" and (2) that "the deprivation suffered or injury inflicted on the inmate

 was sufficiently serious (objective component)." Duncan v. Farmer, No. 3:18-01355, 2020 U.S.

 Dist. LEXIS 104916, at *13 (S. D. W. Va. June 16, 2020) quoting Iko v. Shreve, 535 F.3d 225,

 238 (4th Cir. 2008).

        As discussed herein below, Plaintiff’s recitation of the law, his alleged elements he must

 prove, and his recitation of the facts are incorrect. Further, Plaintiff failed to exhaust his

 administrative remedies as to his Bivens claims.

 I.     PLAINTIFF’S TORT CLAIMS ARE NOT COGNIZABLE UNDER THE FTCA

        The FTCA provides that the BOP owes prisoners a duty of care to ensure the safekeeping,

 care, subsistence, and protection of all prisoners. See 18 U.S.C. § 4042; United States v. Muniz,

 374 U.S. 150 (1963). West Virginia law further provides that the duty of care owed to inmates is

 one of reasonable care. See McNeal v. United States, 979 F.Supp. 431 (N. D. W. Va. 1997).

 Nonetheless, Congress created certain exceptions to the United States’ liability as established by

 the FTCA, including the discretionary function exception as set forth at 28 U. S. C. § 2680(a).

 Section 2680(a) provides, in relevant part, that the provisions of the Federal Tort Claims Act shall

 not apply to any claim based upon an act or omission of an employee of the government exercising

 due care, in the execution of a statute or regulation, whether or not such statute or regulation be

 valid, or based upon the exercise or performance, or the failure to exercise or perform a

 discretionary function or duty on the part of the federal agency, or an employee of the government,

 whether or not the discretion involved be abused.

        Upon arrival at USP Hazelton on April 18, 2017, Plaintiff completed a SIS screening

 interview form. Responding to the question :“Any reason/issue that would preclude you from

 being housed in General Population?,” he wrote: “ I brought to SIS attention that I have previously



                                                    2
Case 5:20-cv-00019-JPB-JPM Document 95 Filed 07/20/21 Page 3 of 7 PageID #: 809




 been assaulted by Mid West inmate.” Sealed Exhibit 1 to ECF No. 80, Barclay Dec. at Attachment

 C, SIS Intake Screening Interview Form. BOP Program Statement 5180.05 addresses categories

 of inmates that require special supervision and addresses the separation of individual inmates who

 may not be housed in the same institution with other specified individuals for various reason.

 However, the BOP has no policy or procedures that require separation of an inmate from an entire

 group or gang of inmates based on past encounters with individual gang members. See Sealed

 Exhibit 1, Barclay Dec. at ¶ 7.

        Determination of an inmate’s separation status is a decision grounded in the social,

 political, and economic policy of the BOP. Thus, the assignment of a separation order is a matter

 of discretion on the part of BOP officials. The facts of this case are analogous to Usry v. United

 States, No. 5:11CV141, 2013 WL 1196650, at *1 (N.D.W. Va. Mar. 25, 2013), aff'd, 545 F. App'x

 265 (4th Cir. 2013). In Usry, the plaintiff argued that the government was negligent in placing him

 in general population with an inmate from a security threat group, the “Dirty White Boys

 (“DWBs),” because the United States knew that the DWBs posed a threat to him. The United

 States argued that there was no mandate that the plaintiff had to be separated from all DWBS, and

 that the plaintiff’s attacker, although a member of the DWBs, was not a specific separatee from

 the plaintiff. Therefore, all decisions regarding the placement of the plaintiff and his attacker were

 discretionary and fell within the discretionary function exception of the FTCA. The district court

 agreed and found the government’s decisions to place the plaintiff and his attacker in the general

 population fell within the discretionary function exception to the FTCA. See Usry, 2013 WL

 1196650, at *8.

        In his lengthy, nearly illegible Response, Plaintiff does not provide a statute, regulation, or

 the like that the BOP negligently failed to follow or comply with. Therefore, the BOP’s decision



                                                   3
Case 5:20-cv-00019-JPB-JPM Document 95 Filed 07/20/21 Page 4 of 7 PageID #: 810




 to place Plaintiff in general population was within its discretion and falls within the discretionary

 function exception to the FTCA.

 II.    PLAINTIFF FAILED TO EXHAUST HIS ADMINISTRATIVE REMEDIES AS TO
        HIS BIVENS CLAIMS

        The exhaustion requirement for a Bivens claim is separate and distinct from the exhaustion

 requirements under the Federal Tort Claims Act (“FTCA”). See Barnes v. Masters, 2017 WL

 4276829 (S. D. W. Va. Sept. 26, 2017) citing Fulwylie v. Waters, 2009 WL 3063016, at *5 (N. D.

 W. Va. Sept. 22, 2009). The Defendants acknowledge that Plaintiff filed an SF95 regarding tort

 claim(s) but aver that he did not file any administrative remedies regarding the Bivens allegations

 in this civil action. See ECF No. 93-2 at PageID #737.

        Plaintiff, citing to Exhibit B, responded that he “has a denial letter stating that he has fully

 exhausted his administrative remedies.” ECF No. 93 citing ECF No. 93-2. That “denial letter”

 pertains solely to Plaintiff’s tort claims. See ECF No. 93-2 at PageID #737. Plaintiff provides

 numerous “cop outs,” none of which mention or reference a violation of Plaintiff’s constitutional

 rights. In those administrative remedies dating August 2018 through July 2019, Plaintiff

 “request[s] that all video recordings…be kept for legal purpose” and that “this matter be

 investigated.” ECF No. 93-2 at PageID #726-731.

        Plaintiff also provides a series of “cop outs” dated April 20, 2017, May 20, 2017, and June

 29, 2017, in which he apparently requests to be placed in “PC” and alleges that his life was in

 danger because he was a “snitch” and “provided info to the government. Id. at PageID #733-735.

 Notably, none of these grievances are marked as received nor are they reflected on the BOP’s

 Administrative Remedy Generalized Retrieval Form. See Sealed Exhibit 4 to ECF No. 80,

 Declaration of Howard Williams (Williams Dec.) at Attachment B. The Defendants

 therefore maintain that, between April 18, 2017 and December 12, 2018, Plaintiff did not

                                                   4
Case 5:20-cv-00019-JPB-JPM Document 95 Filed 07/20/21 Page 5 of 7 PageID #: 811




 file a single administrative remedy regarding prison staff’s failure to separate him from Mid-

 West inmates. Therefore, Plaintiff failed to exhaust his administrative remedies and his

 Bivens claims should be dismissed.

 III.   PLAINTIFF’S PURPORTED BIVENS CLAIMS CANNOT BE SUSTAINED AS A
        MATTER OF LAW

        Reiterating the Defendants’ arguments raised in the Motion to Dismiss, prison officials can

 be liable under § 1983 for failure to protect inmates against violence at the hands of other prisoners.

 See Duncan v. Farmer, No. 3:18-01355, 2020 U.S. Dist. LEXIS 104916, at *13 (S. D. W. Va. June

 16, 2020) citing Farmer v. Brennan, 511 U.S. 825, 833-34, 114 S. Ct. 1970, 128 L. Ed. 2d 811

 (1994). “Yet to actually state an Eighth Amendment claim against the unnamed officer, Plaintiff

 must make two showings: (1) that the officer "acted with a sufficiently culpable state of mind

 (subjective component)" and (2) that "the deprivation suffered or injury inflicted on the inmate

 was sufficiently serious (objective component)." Duncan v. Farmer, No. 3:18-01355, 2020 U.S.

 Dist. LEXIS 104916, at *13 (S. D. W. Va. June 16, 2020) quoting Iko v. Shreve, 535 F.3d 225,

 238 (4th Cir. 2008).

        Here, Plaintiff alleges that he “informed SIS tech Jane Doe that [he] feared being placed

 into general population because [he] had previously been assaulted by Mid-West inmates, and a

 hit had been placed on [his] life, by mid west federal inmates…” See Complaint, ECF No. 37,

 PageID #294. Plaintiff then alleges that he was assaulted twice, once on April 20, 2017 and again

 on August 1, 2018. However, Plaintiff provides no evidence that the individual defendants (Randy

 Keyes, Francis Vankirk, Myrna Bridges, and Warden J. Coakley) knew of and disregarded an

 excessive risk to his health and safety, let alone possessed a sufficiently culpable state of mind.

 Plaintiff’s allegations are unsupported by any evidence. BOP staff deny that Plaintiff alerted them

 to any danger or requested to be placed in protective custody. See Sealed Exhibits 1, 2, 3 to ECF

                                                   5
Case 5:20-cv-00019-JPB-JPM Document 95 Filed 07/20/21 Page 6 of 7 PageID #: 812




 No. 80, generally. Further, the investigations that followed each assault found that the assaults

 were the result of Plaintiff’s interaction with his assailants prior to the assaults and had nothing to

 do with a danger from Mid West inmates in general. See Sealed Exhibit 1 to ECF No. 80, Barclay

 Dec. at ¶ 11, 14. In fact, as stated hereinbefore, after the assault on April 20, 2017, the Mid West

 inmates specifically requested that Plaintiff return to general population, which he did without

 incident until approximately sixteen (16) months later. Id. at ¶ 13.

        Despite Plaintiff’s unfounded assertions that the individual defendants willfully violated

 his constitutional rights, there is absolutely no evidence that Plaintiff was “incarcerated under

 conditions posing a substantial risk of harm” and/or that prison officials knew of and disregarded

 the excessive risk to Plaintiff’s safety. See Farmer, 511 U.S. at 834-837. Therefore, Plaintiff’s

 Bivens claims must be dismissed with prejudice.

                                              CONCLUSION

        The Defendants respectfully move this Court to dismiss Plaintiff’s pending Amended

 Complaint pursuant to the Federal Tort Claims Act against the United States of America

 [ECF No. 30] and pending Bivens Complaint against Randy Keyes, Francis Vankirk, Myrna

 Bridges, and Warden J. Coakley [ECF No. 37].

                                                        RANDOLPH J. BERNARD
                                                        ACTING UNITED STATES ATTORNEY

                                                By:     /s/ Maximillian F. Nogay
                                                        Assistant United States Attorney
                                                        W. Va. Bar # 13445
                                                        United States Attorney’s Office
                                                        P.O. Box 591
                                                        1125 Chapline Street, Suite 3000
                                                        Wheeling, WV 26003
                                                        (304) 234-0100
                                                        (304) 234-0112 fax
                                                        Max.Nogay@usdoj.gov



                                                   6
Case 5:20-cv-00019-JPB-JPM Document 95 Filed 07/20/21 Page 7 of 7 PageID #: 813




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 20th day of July, 2021, a copy of the foregoing REPLY

 has been furnished for delivery via first-class mail to the following non-CM/ECF participants:

 Darrell Henry Williams (Register No. 26008-044)
 USP CANAAN
 P.O. BOX 300
 3057 ERIC J. WILLIAMS MEMORIAL DRIVE
 WAYMART, PA 18472

                                                     RANDOLPH J. BERNARD
                                                     ACTING UNITED STATES ATTORNEY

                                             By:     /s/ Maximillian F. Nogay
                                                     Assistant United States Attorney
                                                     W. Va. Bar # 13445
                                                     United States Attorney’s Office
                                                     P.O. Box 591
                                                     1125 Chapline Street, Suite 3000
                                                     Wheeling, WV 26003
                                                     (304) 234-0100
                                                     (304) 234-0112 fax
                                                     Max.Nogay@usdoj.gov




                                                 7
